Citation Nr: 1809969	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for diverticulitis with colon polyps and irritable bowel syndrome.

2.  Entitlement to service connection for a genitourinary disability, to include nonspecific urethritis (claimed as chronic urinary tract infection).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1987 and from January 1988 to July 1998, with service in Southwest Asia (Persian Gulf).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In June 2013, the Veteran testified at a hearing in the Atlanta RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

In July 2014, the Board remanded this matter for further development.

During the course of the appeal, the Veteran changed representation from attorney David Huffman to Georgia Department of Veterans Services.  See December 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative (appointing David Huffman) and August 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing Georgia Department of Veterans Services).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has a current chronic genitourinary disability related to service, and that he is entitled to a compensable rating for his service-connected diverticulitis with colon polyps and irritable bowel syndrome disability.

In accordance with the Board's July 2014 remand directives, the Veteran underwent further VA examination in relation to his service connection claim in March 2015.  However, the Board finds that the VA examiner's opinion is internally inconsistent. The March 2015 VA examiner noted that the Veteran has a voiding dysfunction, including the Veteran's reported intermittent incontinence, urgency, frequency, and burning.  The Veteran also reported that he sometimes has no control over his bladder function.  

The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service, in part by stating that there were no current medical records to support urinary incontinence; however, the examiner then noted that urge incontinence is listed on the Veteran's ongoing problem list in his medical records.  The VA examiner also reports that there is no record of visits for this issue.  However, an October 2010 Winn Army Community Hospital treatment record notes that the Veteran experiences urinary incontinence preceded by a sudden urge.  The VA examiner reported that there were no medical records showing lasting, chronic effects from the Veteran's in-service urethritis incidents.  However, the VA examiner failed to address the Veteran's lay statements and other evidence of record.  For example, during the June 2013 Board hearing, the Veteran testified that he has had his current symptoms of intermittent urinary incontinence with burning since service.  

Service treatment records show treatment for urinary problems, including treatment for urethritis in the 1980s and 1992.  Current treatment records show the Veteran was treated for urge incontinence with Detrol.  Accordingly, remand is appropriate for further VA medical opinion to address any relationship between the Veteran's current problems with urinary incontinence and service.

The Veteran also underwent further VA examination in relation to his increased rating claim.  The August 2015 VA examiner noted diagnoses of diverticulitis and fecal incontinence.  The VA examiner noted that the Veteran vomits on occasion after he has eaten, but noted no other signs or symptoms attributable to any non-surgical non-infectious intestinal condition, including diarrhea, alternating diarrhea and constipation, and nausea.  The VA examiner opined that the Veteran's fecal incontinence was less likely than not related to his diverticulitis.  The VA examiner explained that medical literature shows that fecal incontinence can result from injury or disease of the spinal cord, congenital abnormalities, accidental injury to the rectum, tumors, extensive inflammatory processes and operations involving dilation of the anal sphincters.  The VA examiner further explained that the evidence did not show an extensive inflammatory process involving his sigmoid colon.  However, the August 2015 VA examination report does not address the Veteran's irritable bowel syndrome, which is part of the Veteran's service-connected disability.  It is unclear whether the Veteran's irritable bowel syndrome was considered in evaluating the severity of the Veteran's disability and in opining as to whether his fecal incontinence is related to his disability.  

Furthermore, the August 2015 VA examiner's finding that the Veteran did not have diarrhea and constipation symptoms appears to conflict with the Veteran's treatment records.  The Veteran's treatment records note that the Veteran has been diagnosed with irritable bowel syndrome and that he continues to experience diarrhea and constipation with abdominal pain.  See, e.g., August 2013 Winn Army Community Hospital Treatment Record.  The treatment records also note that the Veteran was prescribed Ondansetron, which is used to prevent nausea and vomiting.  Id.  A November 2013 medication list includes Polyethylene Glycol, used to treat occasional constipation.  See November 2013 Winn Army Community Hospital Treatment Record.  Moreover, a VA treatment record suggests that the Veteran's loss of bowel control may be attributable to his irritable bowel syndrome although it is unclear if this is merely the Veteran's report.  See November 2007 VA Treatment Record (noting that the Veteran did have a few episodes of diarrhea and loss of bowel control a few months ago which were attributed to irritable bowel disease).  Clarification is needed as to whether the Veteran's symptoms of diarrhea, constipation, abdominal pain, nausea, and rectal incontinence are related to his service-connected diverticulitis with colon polyps and irritable bowel syndrome disability.  Accordingly, remand is appropriate to obtain additional VA medical opinion.

In addition, remand is appropriate to obtain outstanding treatment records, to include Winn Army Community Hospital treatment records from December 2013 to the present and VA treatment records from September 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and Winn Army Community Hospital treatment records, to include Winn Army Community Hospital treatment records from December 2013 to the present and VA treatment records from September 2015 to the present.

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address whether the Veteran's current problems with incontinence are related to his in-service genitourinary symptoms.  The examiner should review the Veteran's electronic claims file in conjunction with the examination and conduct any necessary tests.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current genitourinary disability (present at any time since May 2009) that was incurred in or is otherwise related to service, to include the Veteran's in-service urethritis.  

The examiner should address whether the Veteran's current problems with incontinence are a residual of in-service urethritis.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's ongoing treatment during the claims period for urge urinary incontinence and his hearing testimony.

In the June 2013 Board hearing, the Veteran testified that he has had intermittent urinary incontinence with burning since service.  He also testified that during certain time periods, he has to go to the bathroom very frequently.

An October 2010 Winn Army Community Hospital treatment record notes that the Veteran experiences urinary incontinence preceded by a sudden urge.  Winn Army Community Hospital records also show the use of Detrol for urge incontinence.

The examiner must include the underlying reasons for any opinions expressed.  The term as likely as not means that there is as much evidence for the proposition as there is against. 

3.  After associating any outstanding records with the claims file, obtain a VA medical opinion to address the severity of the Veteran's service-connected diverticulitis with colon polyps and irritable bowel syndrome disability.  The electronic claims file should be made available to and be reviewed by the examiner.  

The examiner should address whether the Veteran's symptoms of diarrhea, constipation, abdominal pain, nausea, and rectal incontinence are or are not attributable to his service-connected diverticulitis with colon polyps and irritable bowel syndrome disability.
The examiner should opine as to whether the Veteran has episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's testimony, the Veteran's treatment records indicating diarrhea, constipation, abdominal pain or cramping, and nausea, and the August 2015 VA examiner's notation of occasional vomiting.  

The examiner must include the underlying reasons for any opinions expressed.  

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

